104 F.3d 364
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.UNITED STATES of America, Appellee,v.Michael Lee WALKER, Appellant.
No. 96-1124.
United States Court of Appeals, Eighth Circuit.
Submitted Oct. 24, 1996.Filed Dec. 2, 1996.

Before BOWMAN, HEANEY, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
PER CURIAM.


1
Michael Lee Walker conditionally pled guilty to one count of being a felon in possession of a firearm, reserving his right to appeal from the denial by the District Court1 of his motion to suppress.  His appeal is now before us.  We affirm.


2
Walker was a passenger in a car stopped for a traffic offense.  The officer recognized Walker, whom the officer recently had arrested for public intoxication and possession of a controlled substance.  The officer also identified another passenger and had information that this passenger used drugs.  The driver gave the officer consent to search the car, and the officer asked the driver and her two passengers to stand outside, at the rear of the car, while he searched it.  While the officer was searching the car, a backup officer arrived.  The backup officer reminded the first officer that they had received a "safety warning" that a confidential informant had advised the police that Walker was "said to have been carrying a semi-automatic pistol on his person."   This warning had been placed on a clipboard at police headquarters two or three weeks prior to the stop.  Becoming concerned for his and his backup officer's safety, the first officer did a pat-down search of Walker and found a loaded .32 caliber firearm with a round in its chamber.  Walker thereupon was arrested.


3
In denying Walker's motion to suppress, the District Court concluded that because of the officer "safety warning" the officers had a reasonable, articulable suspicion that Walker posed a risk to their safety, and that this provided a reasonable basis for the pat-down search for weapons.  In his appeal, Walker attacks this conclusion.  Having reviewed the case, we conclude that the District Court was correct.  No error of fact or law appears, and an opinion by this Court would add nothing of substance to the thorough and carefully reasoned opinion of the District Court.  Without further discussion, we affirm that court's decision.


4
AFFIRMED. See 8th Cir.  R. 47B.



1
 The Honorable Mark W. Bennett, United States District Judge for the Northern District of Iowa